Upon consideration of the Joint Petition for Indefinite Suspension by Consent filed herein pursuant to Maryland Rule 19-736, in which the Respondent admits she committed professional misconduct in violation of Rules 1.1, 1.3, 1.4(a) and (b) 1.5, 1.15(a), (c) and (d), 1.16(d), 8.1(b), and 8.4(a) and (d), of the Rules of Professional Conduct, it is this 15th day of May, 2018, hereby
ORDERED, that Respondent, Rachel A. Smith, be and she is hereby indefinitely suspended from the practice of law in the State of Maryland, and it is further, *893ORDERED, that this suspension shall take effect thirty (30) days after the entry of this Order; and it is further, **166ORDERED, that the Clerk of this Court shall remove the name of Rachel A. Smith from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 19-761.